                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



    BRANDON SCOZZARI,
        Plaintiff,
                                                                        No. 3:19-cv-229 (JAM)
          v.

    ANTONIO SANTIAGO et al.,
        Defendants.


               ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION

        Plaintiff Brandon Scozzari filed this lawsuit pro se and in forma pauperis against several

Department of Correction (“DOC”) officials, claiming that they violated his constitutional rights

while he was confined as a pretrial detainee. Scozzari principally alleges that he was subjected to

administrative segregation and placed in the DOC’s Security Risk Group (“SRG”) program—a

program that allows for detainees who are suspected of certain gang affiliations to be placed in

more restrictive conditions of confinement—in violation of the Fourteenth Amendment. 1 He

now seeks preliminary injunctive relief in connection with his claims, seeking an order removing

him from the SRG program and restoring him to general population. Doc. #20 at 1. For the

reasons set forth below, I will deny Scozzari’s motion for preliminary injunctive relief.

                                                BACKGROUND

        The following facts are derived from Scozzari’s allegations in his complaint, as well as

the parties’ new submissions related to the instant motion. Docs. #1, #39 (Declaration of




1
  See Connecticut State Department of Correction, Administrative Directive 6.14 (Security Risk Groups), available
at https://portal.ct.gov/DOC/AD/AD-Chapter-6 (last accessed December 3, 2019) [https://perma.cc/DRH2-BNNF].
                                                        1
Scozzari), #28-1 (Affidavit of SRG Coordinator Captain Papoosha). 2 I further incorporate all

facts relevant to this motion from my initial review order. Doc. #7.

        In October of 2018, while Scozzari was confined as a pretrial detainee in the New Haven

Correctional Center (“NHCC”), he was questioned by Lieutenants Paine and Russell about posts

on his Facebook page indicating that he was a member of the “Piru Blood” gang. Docs. #1 at 5-6

(¶¶ 1-10); #39 at 1 (¶ 3). Scozzari denied any affiliation. Doc. #1 at 6 (¶ 6). Shortly thereafter,

Paine came and took Scozzari to the restrictive housing unit. Id. at 9 (¶¶ 21-22). When Scozzari

arrived at the restrictive housing unit at NHCC, he did not receive notice of the charges against

him from Paine or from Investigator Acevedo, and he also was deprived of an opportunity to

present his views “orally or in writing.” Id. at 10 (¶¶ 24-25). Scozzari emphasizes that this

segregation was not the result of committing any infractions or for disciplinary issues. Doc. #39

at 2 (¶ 4).

        On October 31, 2018, while still at NHCC, Scozzari received an SRG member hearing

notification, which informed him that he would have a hearing due to his possible affiliation with

the Bloods, pointing to Scozzari’s Facebook page, id. at 2 (¶ 5), and advised him that he was

afforded an opportunity to have an advocate and witnesses at his hearing, an opportunity he

declined, Doc. #28-1 at 3-4 (¶¶ 14-15). 3



2
  Scozzari first filed a memorandum in support of his motion for preliminary injunction as well as a declaration in
support. Doc. #38. Scozzari then filed an amended memorandum and declaration. Docs. #40, #39. Defendants have
not lodged any objection to these amended submissions. For the purpose of this ruling, I will consider Scozzari’s
amended memorandum (Doc. #40) and the accompanying declaration (Doc. #39).
3
  The Bloods are designated as a SRG, along with the “subset Blood Piru.” Doc. #28-1 at 3 (¶ 14). A.D. 6.14
provides that an inmate believed to be an SRG member shall have a hearing with notice thereof prior to a
determination of SRG status. Doc. #28-1 at 2 (¶¶ 9-12). In his complaint, Scozzari originally claimed never to have
received notice and a hearing in connection with his administrative segregation at NHCC and his placement in Phase
Three of the SRG program at Corrigan. Doc. #1 at 10, 12-13 (¶¶ 25-29, 44). But now, based on Scozzari’s own
submissions, it appears that he did receive a notice of, and participate in, an SRG hearing while he was at NHCC.
                                                         2
          At the SRG hearing, Scozzari acknowledged that the Facebook page was his. Doc.

#39 at 2 (¶ 7); see also Doc. #28-1 at 4 (¶ 15). He said that he posted “what are lyrics to a song in

memory of a friend who passed away.” Doc. #39 at 2 (¶ 7). Scozzari denied posting a picture

containing known gang hand symbols. Ibid. But defendants submit that the Facebook page

stated, “1700 block 1700 shots IMG MOB PIRU,” and it contained a photograph of

Scozzari displaying a well-known Blood hand sign. Doc. #28-1 at 3 (¶ 14). 4 Scozzari again

stresses that the SRG hearing was not the result of disciplinary reports. Doc. #39 at 2 (¶¶ 5-6).

          After the SRG hearing, Scozzari received a Notification of Decision that he was

designated as an SRG member Phase 3. Docs. #39 at 3 (¶ 10); #28-1 at 4 (¶ 16). Scozzari was

then transferred to the Corrigan-Radgowski Correctional Center (“Corrigan”), where he entered

into the SRG program in Phase 3. Docs. #39 at 3-4 (¶ 12); #28-1 at 4 (¶ 16).

          Scozzari commenced this lawsuit in February 2019, claiming, inter alia, he was

unconstitutionally placed in administrative segregation at NHCC and the SRG program at

Corrigan. Doc. #1. Scozzari further claims he was kept under unconstitutional conditions of

confinement at Corrigan. He seeks damages, as well as declaratory and injunctive relief. Id. at 27

(¶¶ 114-22).

          In April 2019, Scozzari was sentenced. See State v. Scozzari, No. N07M-CR18-0297876-

S (Conn. Super. Ct. April 3, 2019). Later that month, I permitted, inter alia, Scozzari’s claims

for injunctive relief under the Fourteenth Amendment against Aldi, Santiago, Faucher, and Kelly

in their official capacities to proceed. Doc. #7 at 12. 5


Docs. #39 at 2-3 (¶¶ 5-11), #40 at 2; see also Doc. #28-1 at 3 (¶ 14).
4
    Papoosha asserts that “IMG” stands for “Insane Mob Gang.” Doc. #28-1 at 3 (¶ 14).
5
    Scozzari originally named DOC Director of Security Antonio Santiago; Security Risk Group Coordinator John
                                                          3
         After my initial review order was issued, Scozzari received two Class A discipline reports

that were “un-related to anything Security Risk Groups.” Doc. #39 at 4 (¶ 15). Due to these

infractions, Scozzari was regressed first to the beginning of SRG Phase 3 in April, then to Phase

2 in May. Doc. #28-1 at 4 (¶ 17). Scozzari was also transferred to MacDougall-Walker

Correctional Institution (“MWCI”). Doc. #9 (Notice of Change of Address).

         In June 2019, Scozzari received two more disciplinary reports, one of which was

unrelated to the SRG program. Docs. #39 at 4-5 (¶ 16); #28-1 at 4 (¶ 18). The other infraction

was SRG-related, based on the discovery that Scozzari sent a letter discussing Blood hierarchy

and instructing that it be forwarded to a known Blood member. Doc. #28-1 at 4 (¶ 18). Scozzari

also placed a phone call to this known Blood member and discussed the hierarchy of the Blood

sect and associated information. Ibid. After both of these infractions, Scozzari’s SRG status was

reviewed, and he was further regressed to Phase 1. Ibid. (¶ 19). In July 2019, Scozzari was

transferred to Northern Correctional Institution (“Northern”), where he is currently housed. Doc.

#39 at 4-5 (¶16); see also Doc. #17 (Notice of Change of Address). 6

         In August 2019, Scozzari filed this motion for a preliminary injunction. Doc. #20. He

seeks preliminary injunctive relief in connection with his Fourteenth Amendment claims, asking




Aldi; Warden Stephen Faucher; Lieutenants Kelly, Paine, and Russell; Disciplinary Investigator Acevedo; Officer
Irizarry; and one John Doe correctional officer, all in their individual and official capacities. Doc. #1 at 1. In my
initial review order, I dismissed all defendants except Paine, Santiago, Aldi, Acevedo, Faucher, and Kelly. Doc. #7
at 12. Along with his Fourteenth Amendment claims, I allowed Scozzari’s First Amendment retaliation claim to
proceed, for which he also seeks money damages, declaratory, and injunctive relief. Doc. #7 at 12.
6
  It appears from the record that Scozzari was not transferred directly from Corrigan to Northern. In May 2019,
Scozzari filed a Notice of a Change of Address, in which he listed MWCI. Doc. #9. In July 2019, Scozzari filed a
new Notice of a Change of Address, indicating that he had been transferred to Northern. Doc. #17. Since being
transferred to Northern in July 2019, Scozzari has also filed several other notices that indicate that he was
transferred to MWCI and back again to Northern. Docs. #34; #37.
                                                          4
for a court order removing him from the SRG program and reinstating him in general population.

Ibid. 7

                                                    DISCUSSION

          A district court has wide discretion in determining whether to grant preliminary

injunctive relief. See Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005) (Sotomayor, J.). 8 The requirements for the issuance of a preliminary injunction are

well established. To obtain a preliminary injunction, a plaintiff must establish “(a) irreparable

harm and (b) either (1) likelihood of success on the merits or (2) sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly toward the party requesting the preliminary relief.” Christian Louboutin S.A. v. Yves

Saint Laurent Am. Holdings, Inc., 696 F.3d 206, 215 (2d Cir. 2012) (internal quotations omitted).

          The Second Circuit has cautioned that preliminary injunctive relief “is an extraordinary

and drastic remedy, one that should not be granted unless the movant, by a clear showing, carries



7
   In his motion for a preliminary injunction, Scozzari makes no express references to his First Amendment
retaliation claim, focusing instead on obtaining an equitable remedy for the alleged deprivation of his liberty interest
resulting from his administrative segregation and SRG classification. See, e.g., Docs. #39 at 5 (¶ 18); #40 at 1
(seeking a preliminary injunction “to ensure that he receives the proper protections afforded to him under the law”).
I therefore do not understand Scozzari to be requesting preliminary injunctive relief in connection with his First
Amendment claim.
8
  A federal court ordinarily holds a hearing on a motion for preliminary injunction, but hearings are not required in
all cases. See Drywall Tapers & Pointers of Greater New York, Local 1974 of I.B.P.A.T., AFL–CIO v. Local 530 of
Operative Plasterers & Cement Masons Int'l Ass'n, 954 F.2d 69, 76-77 (2d Cir. 1992). “[T]here is no hard and fast
rule in this circuit that oral testimony must be taken on a motion for a preliminary injunction or that the court can in
no circumstances dispose of the motion on the papers before it.” Maryland Cas. Co. v. Realty Advisory Bd. on Labor
Relations, 107 F.3d 979, 984 (2d Cir. 1997). As is relevant here, if the record before the Court demonstrates no
factual dispute to be resolved by an evidentiary hearing, the Court may grant or deny the motion without hearing
oral testimony. Ibid.; Lopez v. McEwan, 2009 WL 179815, at *1 (D. Conn. 2009). Accordingly, I have chosen not to
hold a hearing on these preliminary injunction motions because, after reviewing the motions, memoranda, affidavits,
and various other materials, there are no essential facts in dispute and I believe that testimony and argument would
not be materially helpful to my understanding of the factual record or relevant legal principles. See Stiggle v.
Arnone, 2014 WL 4230919, at *1 n.3 (D. Conn. 2014) (citing James W. Moore, et al., Moore's Federal Practice ¶
65.04[3] (2d ed. 1995)).
                                                           5
the burden of persuasion.” Moore, 409 F.3d at 510 (citation and internal quotation marks

omitted). “In deciding a motion for preliminary injunction, a court may consider the entire record

including affidavits and other hearsay evidence.” J.S.R. by & through J.S.G. v. Sessions, 330 F.

Supp. 3d 731, 738 (D. Conn. 2018) (internal citations omitted).

       Further, when a movant seeks a “mandatory preliminary injunction that alters the status

quo by commanding some positive act,” rather than a “prohibitory injunction seeking only to

maintain the status quo,” then the burden of proof is even greater. Cacchillo v. Insmed, Inc., 638

F.3d 401, 406 (2d Cir. 2011) (internal quotation marks and citation omitted). A mandatory

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from a denial of preliminary

relief.” Ibid. A party seeking a mandatory injunction must therefore demonstrate “a substantial

likelihood of success” on the merits, in addition to a showing of irreparable harm. Jolly v.

Coughlin, 76 F.3d 468, 473-74 (2d Cir. 1996).

       Likelihood of success on the merits

       I will first address Scozzari’s likelihood of success on the merits of his Fourteenth

Amendment claims. By seeking an order requiring defendants to remove him from the SRG

program and place him back in the general population, Scozzari seeks to alter, not maintain, the

status quo during the ongoing litigation. Accordingly, Scozzari must meet the higher burden of

proof for a mandatory injunction and demonstrate a substantial likelihood of success on the

merits of his due process claims for injunctive relief.




                                                  6
        1. Procedural Due Process

        In his complaint, Scozzari alleges his due process rights were violated when he was

placed in the restrictive housing unit at NHCC and in the SRG program at Corrigan without

adequate process, which he describes as “essentially administrative segregation,” and he seeks

injunctive relief. Doc. #1 at 9-10, 12-13 (¶¶ 22-26, 40-48). In my initial review order, I read

Scozzari’s complaint as alleging a deprivation of a protected liberty interest, which triggers a

right to procedural due process, while he was a pretrial detainee. See Doc. #7 at 8. 9

        The standard analysis for a procedural due process claim “proceeds in two steps: [a court]

first ask[s] whether there exists a liberty or property interest of which a person has been

deprived, and if so . . . whether the procedures followed by the State were constitutionally

sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). Liberty restrictions on a

pretrial detainee may not amount to punishment of the detainee, and a pretrial detainee who is

placed in segregation for administrative reasons is entitled to “some notice of the charges against

him and an opportunity to present his views.” See Benjamin v. Fraser, 264 F.3d 175, 188, 190

(2d Cir. 2001) (citing Bell v. Wolfish, 441 U.S. 520 (1979) and Hewitt v. Helms, 459 U.S. 460

(1983)). These procedural steps “must occur within a reasonable time following an inmate's

transfer.” Taylor v. Comm'r of New York City Dep't of Corr., 317 F. App'x 80, 82 (2d Cir. 2009)

(quoting Hewitt, 459 U.S. at 476 & n.8).




9
  Defendants take the position in a footnote that because Scozzari was sentenced on April 3, 2019, this Court should
analyze his claims on this motion “in accordance with his status as a sentenced inmate.” Doc. #28 at 1 n.1. But the
events of which Scozzari complains—inadequate process in connection with his placement in administrative
segregation at NHCC and in the SRG program at Corrigan—all occurred while he was a pretrial detainee, prior to
when he commenced this lawsuit in February 2019.
                                                         7
        Scozzari challenges his placement in administrative segregation and the SRG program as

lacking due process. In my initial review order, I permitted Scozzari’s procedural due process

claim to proceed on the basis of Scozzari’s allegations that he did not receive any notice or

hearing (or other opportunity to present his views). 10 Indeed, from his complaint it appeared that

Scozzari was improperly deprived of receiving some notice of the charges against him and an

opportunity to present his views as to the Facebook page that was the basis for his administrative

segregation and his placement into the SRG program. Doc. #7 at 8-9; see also Benjamin, 264

F.3d at 190.

        Now Scozzari admits that he was given notice and an opportunity to present his views at

a SRG hearing shortly after he was placed in administrative segregation at NHCC and before he

was placed as Phase 3 in the SRG program at Corrigan. Indeed, in his own submissions for this

motion, Scozzari acknowledges that he received an SRG hearing notification one day after being

placed in administrative segregation at NHCC. Doc. #39 at 2 (¶¶ 4-5). Scozzari concedes that the

notification informed him the SRG hearing was due to his apparent affiliation with the Bloods

(as indiciated by his Facebook page), ibid. (¶ 5), and defendants submit that the notification

advised Scozzari that he could have an advocate and witnesses at his hearing, which he declined,

Doc. #28-1 at 3-4 (¶¶ 14-15). Scozzari also concedes that he had an opportunity at that SRG

hearing to present his views: he acknowledged that the Facebook page was his, but he denied any

affiliation with the Bloods. Doc. #39 at 2-3 (¶ 7); see also #28-1 at 4 (¶ 15). Scozzari further

appears to acknowledge that it was only after that SRG hearing that he received a Notification of



10
   Doc. #7 at 8-9 (discussing how the complaint indicated that “Paine did not actually give Scozzari a chance to
plainly respond to the threat of being put in segregation for gang membership” and that “Acevedo partook in failing
to provide Scozzari with an opportunity to present his views as to administrative segregation.”).
                                                         8
Decision that he was designated as an SRG member Phase 3. Doc. #39 at 3 (¶ 10); see also Doc.

#28-1 at 4 (¶ 16).

         In light of the foregoing, Scozzari is hard-pressed to successfully show that prison

officials denied him “some notice of the charges against him and an opportunity to present his

views” after he was placed in administrative segregation and before he formally received his

SRG classification, as is required for procedural due process for a pretrial detainee whose

protected liberty interest is implicated. See Benjamin, 264 F.3d at 188. 11 In short, Scozzari now

appears to concede that his segregation was administrative in nature, and that he received the

requisite minimal procedures within a reasonable time of his initial confinement. I therefore

conclude on the basis of this record that Scozzari has not shown the requisite substantial

likelihood of success on the merits of his Fourteenth Amendment procedural due process claim

for injunctive relief, as is required for a mandatory preliminary injunction. 12

         2. Substantive Due Process

         In his complaint, Scozzari also challenges his conditions of confinement at Corrigan,

seeking injunctive relief. Doc. #1 at 15-19 (¶¶ 52-83).




11
   Further underscoring this conclusion is the fact that Scozzari’s own submissions repeatedly stress that the
administrative segregation was not for disciplinary reasons, which tends to belie any suggestion that the actions
taken against him were punitive in nature, which would potentially alter the procedural due process analysis. See,
e.g., Doc. #39 at 2 (¶¶ 4-7). Defendants’ submission also gives no suggestion that there was a punitive motive for
placing Scozzari in the SRG program. See Doc. # 28-1 at 2, 3-4 (¶¶ 8, 14-16).
12
    Nor has Scozzari demonstrated “sufficiently serious questions going to the merits to make them a fair ground for
litigation and a balance of hardships tipping decidedly toward [him].” Christian Louboutin S.A., 696 F.3d at 215. As
noted above, the facts material to Scozzari’s procedural due process claim are not disputed. Both parties’
submissions in relation to the preliminary injunction motion acknowledge that Scozzari received notice, an
opportunity to present his views at a hearing, and a notification of decision shortly after he was placed in
administrative segregation at NHCC and before he was transferred to the SRG program at Corrigan.
                                                          9
         As an initial matter, because Scozzari focuses on the alleged lack of notice and hearing

throughout his submissions in support of an order restoring him to general population, I

understand him to be seeking preliminary equitable relief in connection with his procedural due

process claim. Nevertheless, in accordance with principles of liberal construction afforded to

submissions from pro se litigants, I will construe Scozzari’s motion as also seeking preliminary

injunctive relief in connection with his substantive due process claim for his conditions of

confinement. 13

         Substantive due process requires that restrictions on pretrial detainees be reasonably

related to a legitimate governmental purpose, such as facility security. See Almighty Supreme

Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017). Pretrial detainees also have a Fourteenth

Amendment right against unconstitutional conditions of confinement or treatment that is the

result of deliberate indifference by prison officials to their safety. See Darnell v. Pineiro, 849

F.3d 17, 29 (2d Cir. 2017). To prevail on such a claim, a plaintiff must first establish a risk of

harm that is objectively serious, and then establish the defendant’s deliberate indifference to that

harm. See ibid; cf. Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013).

         In addition, a court may enter an order of prospective injunctive relief against a state

official in his official capacity only if that state official is engaged in an ongoing violation of the

plaintiff’s constitutional rights. See, e.g., Va. Office for Prot. & Advocacy v. Stewart, 563 U.S.

247, 254-55 (2011) (citing Ex parte Young, 209 U.S. 123 (1908)). It is for this reason that a

prisoner’s transfer from one correctional facility to another generally moots his claims for


13
   Again, defendants argue that Scozzari’s current status as a sentenced prisoner should alter this Court's analysis.
Doc. #28 at 1 n.1. But, as I explain below, since I conclude that Scozzari’s transfer from Corrigan would moot his
claim for injunctive relief based on conditions of confinement at that prior facility, that Scozzari is now a sentenced
prisoner has no bearing on that outcome.
                                                          10
prospective injunctive relief against correctional staff at that facility or for conditions of

confinement at a particular correctional institution. See Salahuddin v. Goord, 467 F.3d 263, 272

(2d Cir. 2011); Pagan v. Pafumi, 2013 WL 2244353, at *1 (D. Conn. 2013) (concluding that

“[plaintiff’s] request for injunctive relief pertaining to conditions of confinement at Northern is

moot” after he was transferred to MWCI). And if the underlying claim for injunctive relief is

moot, a preliminary injunction motion is properly denied. See, e.g., Davidson v. Kelly, 100 F.3d

945 (2d Cir. 1996) (preliminary injunction motion properly denied as moot when prisoner who

had sought change of conditions at his prison facility was transferred to a different facility)

(unpublished disposition).

        Scozzari claims that he was subjected to unconstitutional conditions of confinement at

Corrigan. In my initial review order, I determined that Scozzari had stated a substantive due

process claim for deliberate indifference to his conditions of confinement. Doc. #7 at 10. I

therefore permitted Scozzari’s claims for injunctive relief on this basis to proceed against Aldi,

Santiago, Faucher, and Kelly to the extent that “he continues to be held . . . in unconstitutional

conditions” and to the extent that those defendants “may remedy the allegedly unconstitutional

conditions to which he is subjected at Corrigan.” Id. at 11.

        But as noted above, Scozzari is no longer housed at Corrigan, which means he is no

longer being held under the allegedly unconstitutional conditions of which he originally

complained. Accordingly, because Scozzari was transferred from Corrigan, he can no longer

maintain a substantive due process claim for injunctive relief arising from his prior conditions of

confinement at that facility. I therefore conclude that Scozzari cannot show a substantial




                                                  11
likelihood of success on the merits of his substantive due process claim, as is required for a

mandatory preliminary injunction.

        Irreparable harm

        To satisfy the irreparable harm requirement, a plaintiff must demonstrate that absent a

preliminary injunction, he “will suffer an injury that is neither remote nor speculative, but actual

and imminent, and one that cannot be remedied if a court waits until the end of trial to resolve

the harm.” Grand River Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)

(internal quotation marks and citations omitted). Because I conclude that Scozzari has not

demonstrated a substantial likelihood of success on the merits of either his procedural due

process or his substantive due process claim for injunctive relief, thereby precluding entry of a

preliminary injunction, I conclude that I need not address the question of irreparable harm at this

time.

                                           CONCLUSION

        For the foregoing reasons, I will DENY Scozzari’s motion for a preliminary injunction

with prejudice (Doc. #20). It is so ordered.

        Dated at New Haven this 9th day of December 2019.

                                                              /s/Jeffrey Alker Meyer
                                                              Jeffrey Alker Meyer
                                                              United States District Judge




                                                 12
